IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-30417
                         (Summary Calendar)


CHERYL V.   CANNON,


                                   Plaintiff - Counter Claimant -
                                         Appellant Cross Appellee,



                               versus



PRINCIPAL HEALTH CARE OF
Louisiana, INCORPORATED,


                              Defendant - Third Party Plaintiff -
                                                         Appellee,



                               versus


EMPLOYERS INSURANCE OF WAUSAU,
A Mutual Company,


                                           Third Party Defendant -
                                           Appellee Cross Appellant




            Appeal from the United States District Court
                For the Eastern District of Louisiana
                             (94-1062)


                            May 13, 1996
Before WIENER, PARKER and DENNIS, Circuit Judges:

PER CURIAM*:

      After suffering a work-related injury, Plaintiff-Appellant

Cheryl Cannon brought this suit against Principal Health Care of

Louisiana Inc. (Principal), alleging that she had been terminated

in   violation    of   the   Americans     With   Disabilities   Act   (ADA).2

Principal moved for summary judgment.             Concluding that Cannon was

not a “qualified individual with a disability,” the district court

granted Principal’s motion. We affirm in part and, on two separate

issues, vacate and remand for additional findings and explanations

on the record.

                                       I

                       FACTS AND PROCEDURAL HISTORY

      In July 1992, during the course and scope of her employment

with Principal, Cannon injured her back.             The following January,

Cannon’s doctor ordered her to stop work because, in his opinion,

she had become physically incapable of performing her job.               That

same month (January 1993) Cannon began receiving both workers’

compensation     payments    from   Principal’s      compensation   insurance

carrier and temporary total disability payments through Principal’s

employee benefits program.          In July 1993, Cannon’s six months of

temporary total disability payments ran out. Cannon never provided

Principal with a physician’s statement that she was physically

      *
       Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
      2
          42 U.S.C. §§ 12101-12213 (West Supp. 1995).

                                       2
capable of returning to work.        As of August 1993, she was still

unable   to   perform   the   work   her   job   required,   so   Principal

terminated her employment.

     In March 1994, Cannon filed suit against Principal alleging

violations of the ADA. Specifically, Cannon alleged that Principal

had (1) failed to accommodate her at work in January 1993, (2)

refused to accommodate her when Principal declined to authorize

payment for a cervical arthrogram, and (3) discharged her because

she was disabled.       In October 1994, Principal moved for summary

judgment, contending, inter alia, that Cannon was not a “qualified

individual” under the ADA.       In December 1994, the district court

denied that motion, stating that disputed issues of fact precluded

the grant of summary judgment.

     Subsequently, Cannon’s case was transferred to a new district

judge of the same court. After the transfer, Principal renewed its

motion for summary judgement, basing its renewal on new information

obtained in the deposition given by Cannon.         In January 1995, both

Principal and Cannon asserted third-party claims against Wausau,

Principal’s workers’ compensation insurer.

     In March 1995, the district court concluded that Cannon was

not a “qualified individual” under the ADA and granted Principal’s

renewed motion for summary judgment.        The court relied on Cannon’s

own deposition testimony that she was not capable of performing her

job from January 1993 until at least December 20, 1994, the date of

her deposition. The court explained that Cannon was not capable of

performing any work, much less the essential functions of her job


                                     3
as    required      to   be   a   “qualified    individual”    under      applicable

provisions of the ADA.            Cannon timely appealed.

                                          II

                                      ANALYSIS

       On appeal, Cannon urges that the district court erred in

granting summary judgment.            First, Cannon insists that the law of

the    case      doctrine     precluded   the   judge   to   whom   her    case   was

transferred from considering Principal’s renewed motion for summary

judgment.         Second, she contends that the district court erred in

concluding that she was not a “qualified individual” under the

ADA.       Two additional issues presented in this appeal involve (1) a

sanction levied against A. Gill Dyer, attorney for Cannon, and (2)

the denial of Wausau’s motion for attorney’s fees.

A.     LAW OF THE CASE

       Initially, Cannon asserts that after a district court denies

a motion for summary judgement, the law of the case doctrine

precludes it from considering a renewal of that same motion.                      We

disagree.         While we acknowledge that law of the case rules have

developed to maintain consistency and avoid reconsideration of

matters once decided during the course of a single continuing

lawsuit,3 the law of the case is an amorphous doctrine with several

exceptions.4 Primary among these exceptions is the availability of




           3
               See, e.g., White v. Murtha, 377 F.2d 428, 431 (5th Cir.
1967)
       4
        See Cale v.         Johnson, 861 F.2d 943, 947 (6th Cir. 1987).

                                           4
new evidence.5

       In this case, the first district judge ruled that disputed

issues of fact prevented the grant of summary judgment.                       The new

judge          to    whom   the   case    was    transferred   concluded--with    the

advantage of considerably more evidence, including Cannon’s own

deposition--that, as a matter of law, Cannon was not a “qualified

individual” under the ADA.                 The law of the case doctrine does not

prevent the district court from revisiting an issue in light of new

evidence.6             Under the instant circumstances, the fact that the

revisit is conducted by a different judge to whom the case has been

reassigned is of no moment.                Accordingly, we hold that law of the

case       did       not    preclude     the    district   court    from   considering

Principal’s renewed motion for summary judgment in light of the

considerable new evidence developed through subsequent discovery.

B.     THE      ADA CLAIM

       1.           Standard of Review

       In           employment    discrimination      cases,   we    review   summary

judgments de novo, applying the same standard as the district




           5
        Wright, Miller & Cooper Federal Practice and Procedure:
Jurisdiction § 4478, 790-91 (1981 & Supp. 1995); White v.
Wiliamsburg Wax Museum v. Historic Figures, Inc., 810 F.2d 243,
251 (D.C. Cir. 1987)(“A subsequent motion for summary judgment
based on an expanded record is always permissible.”); but see
Dictograph prods. Co. v. Sonotone Corp., 230 F.3d 131, 134-36
(2d Cir. 1956)(noting the concern that litigants should not be
encouraged to shop about in hopes of finding a judge more favorably
inclined to their views justifies a general rule of practice
against reconsideration).
       6
           See id.

                                                 5
court.7        Summary judgment is appropriate where no genuine issue as

to any material fact exists.8                A dispute about a material fact is

"genuine" if the evidence is such that a reasonable jury could

return        a   verdict       for   the   nonmoving       party.9      In    making    our

determination, we draw all inferences in favor of the nonmoving

party.10

     2.           Was Cannon Covered by the ADA?

     The          ADA   prohibits       discrimination         against    a     “qualified

individual          with    a    disability”       in    the   contexts       of   (1)   job

application procedures, (2) the hiring, advancement, or discharge

of employees, (3) employee compensation, (4) job training, and (5)

other terms, conditions, and privileges of employment.11                           The term

"qualified individual with a disability" means an individual with

a disability who, with or without a reasonable accommodation, can

perform the essential functions of the employment position that

such individual holds or desires.12                     In other words, while the ADA

protects individuals with disabilities that can be accommodated in

the work place, it does not afford protection to individuals with


         7
              Waltman v. Int'l. Paper Co., 875 F.2d 468, 474 (5th Cir.
1989).
     8
             Fed.R.Civ.P. 56(c).
     9
             Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
     10
              Id. at 255.
         11
        42 U.S.C. s 12112(a); see also Daugherty v. City of El
Paso, 56 F.3d 695 (5th Cir.1995); Dutcher v. Ingalls Shipbuilding,
53 F.3d 723 (5th Cir.1995).
     12
              42 U.S.C. s 12111(8).

                                               6
a total disability, i.e., those disabled individuals who, even with

accommodation, cannot perform essential job functions.

        Like the district court before us, we conclude that Cannon is

not a “qualified individual” for the purposes of the ADA.              Also

like the district court before us, we do so in reliance on Cannon’s

own testimony to the effect that she was totally disabled during

the relevant periods. Cannon testified that she was unable to work

at all from January 1993 until at least the time of her deposition

in December 1994.        Translating her testimony into the idiom of the

ADA,        Cannon   conceded   that   even   “with   .   .   .   reasonable

accommodation” she was unable “to perform the essential functions

of the employment.” Consequently, for purposes of the ADA, she is

not a “qualified individual with a disability” and may not avail

herself of the protections of that act.

C.      SANCTIONS

        Cannon’s attorney, A. Gill Dyer, urges this court to relieve

him of the fine levied against him for statements made in documents

he submitted to the district court while representing Cannon.            We

review sanctions imposed against an attorney by a district court

under the abuse of discretion standard.13             A court abuses its

discretion when its ruling is based on an erroneous view of the law

or on a clearly erroneous assessment of the evidence.14

        Dyer does not argue that the sanctions were based on an


             13
          United States v.    Brown, 72 F.3d 25, 28 (5th Cir.
1995)(citing Chambers v. NASCO, Inc., 501 U.S. 32 (1991)).
       14
            Chaves v.   M/V Medina Star, 47 F.3d 153, 156 (5th Cir. 1995)

                                       7
erroneous view of the law or on a clearly erroneous assessment of

the evidence.    In fact, he cites no case law in support of his

position.    Instead, in but a single, conclusionary swipe, Dyer

asserts that we should reverse the fine because it was not “fair.”

In addition to the lack of assistance from counsel, we find the

district    court’s   ruling   on   this   issue,   and   its    reasons   and

reasoning, somewhat opaque.         In a minute entry, the court stated

that the grounds for the sanction can be found on “page two of

Plaintiff’s Opposition to Wausau’s Motion to Dismiss.” We have

located and read that page in the record, yet we remain unable to

discern the court’s reason for imposing the sanction.                Without

more, appellate review is not possible.         Given the seriousness to

an attorney of having a sanction levied against him, we are

reluctant either to affirm or reverse the district court’s decision

to sanction Dyer.       Accordingly, we vacate the portion of the

district court’s judgment granting sanctions and remand this issue

to the district court for further explication of its reasons and

reasoning for assessing the sanction against Dyer.          In so doing, we

neither express nor imply an opinion on the propriety of the

court’s ruling; we simply return this issue to the district court

for a more particular and precise explanation.

D.   CROSS-APPEAL FOR ATTORNEY’S FEES

     In a cross-appeal, Wausau contends that the district court

should have granted its motion for attorney’s fees.             Wausau sought

attorney’s fees under Rule 11, 28 U.S.C. § 1927, 42 U.S.C. § 12205,

and the inherent power of the court.         As noted earlier, we review


                                      8
all aspects of a district court’s decision to grant or deny

sanctions on an abuse-of-discretion standard.15

     In a brief four-sentence minute entry, the district court

canceled the attorney’s fee hearing that it had scheduled and

declined to award Wausau any attorney’s fees.     The court gave no

explanation for its actions and conclusions.   Based on this sparse

record, we are unable to determine whether the district court

abused its discretion in reaching this conclusion.    Thus, we must

vacate the denials of attorney’s fees and remand this issue as

well, so that the court can supply a more detailed explication--

either why Wausau was not awarded attorney’s fees or, if it should

change its conclusion, how much Wausau should receive in attorney’s

fees. As in the instance of Dyer’s sanction, we neither express or

imply an opinion on the merits of this issue; we simply remand for

a more detailed explanation of whatever determination it makes.

                               III

                            CONCLUSION

     For the foregoing reasons the judgment of the district court

awarding summary judgment in favor of Principal is affirmed.   With

respect to the sanction levied against Dyer and the denial of

Wausau’s motion for attorney’s fees, however, we vacate and remand

for further proceedings consistent with this opinion.

AFFIRMED in part; VACATED and REMANDED in part.




     15
       Childs v. State Farm Mutual Automobile Ins. Co., 29 F.3d
1018, 1022 (5th Cir 1994).

                                9